BROCK, Justice,
dissenting.
Regretfully, I dissent upon the ground that the evidence fails to show that the breathing of sawdust, the cause of plaintiff’s emphysema, is known to also cause silicosis, the listed occupational disease (T.C.A. § 50-1101) to which emphysema is said to be “closely related.” Such a showing is one of the two requirements laid down by this Court in American Insurance Co. v. Ison, Tenn., 519 S.W.2d 778 (1975) for finding that a given disease is one “closely related” to a listed occupational disease. I fear that with this decision we are slipping back to the chaotic hit or miss consideration of alleged “closely related” occupational diseases which Ison sought to correct.